Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
      1.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Behme et al. (4,594,929), hereinafter Behme in view of Mills (3,534,647). Regarding claim 1, Behme teaches a retraction device for a feeding mechanism of a rotary microtome, comprising: a spindle (12, 14) movable along an axis direction thereof and having a first end (14); a support plate 16 having a fixed position, the first end penetrating the support plate; and a plurality of spring washers 38 (which could be one or more spring washers col. 3, lines 15-29 and col. 6, lines 25-30); fitted over the first end, and the plurality of spring washers being compressed between the spindle (12, 14) and the support plate 16 with a predetermined pre-load, wherein the spindle (12, 14) is configured to be switchable between a first position and a second position, and capable of moving a predetermined distance relative to the support plate in the axis direction of the spindle during switching, when in the first position, the spindle (at least the section 12 of the spindle) is farthest from the support plate 16, when in the second position, the spindle is closest to the support plate. It should be noted that Behme discloses the biasing means located between the guide means and the specimen holder may have one or more spring washers. Behme also discloses that the biasing means .
                Regarding claim 2, Behme teaches everything noted above including that the support plate 16 defines an opening, and a part of the first end 14 protrudes from the opening.  See Fig. 1 in Behme. 
                Regarding claim 3, Behme, as modified by Mills, teaches everything noted above including that an outer diameter of each spring washer is greater than a diameter of the opening, such that the plurality of spring washers are capable of abutting against the support plate.  
               Regarding claim 4, Behme teaches everything noted above including a pull rod 20 connected to the first end 14.  See Fig. 1 in Behme. 
               Regarding claim 5, Behme teaches everything noted above including that the pull rod 20 is located at a side of the support plate away from the spindle (12, 14).  

               Regarding claim 7, Behme, as modified by Mills, teaches everything noted above including that three spring washers 31 (Figs. 1-5 in Mills) are provided.  
               Regarding claim 8, Behme, as modified by Mills, teaches everything noted above including that each spring washer 31 is a disc spring washer, and an inner ring of each disc spring washer has an identical protruding direction.  
               Regarding claim 9, Behme, as modified by Mills, teaches everything noted above including that the protruding direction of the inner ring of each disc spring washer is directed from the support plate to the spindle.  
               Regarding claim 10, Behme, as modified by Mills, teaches everything noted above including that the first end is provided with a flange 36 (Fig. 1 in Behme) the plurality of spring washers 31 (Figs. 1-5 in Mills) are compressed between the spindle and the support plate by the flange.  
               Regarding claim 11, Behme, as modified by Mills, teaches everything noted above including that a gap is defined between an end face of the flange 36 (Fig. 1 in Behme) adjacent to the support plate 16 and the support plate, and the gap is greater than or equal to the predetermined distance that the spindle (16, 14) is capable of moving during switching between the first position and the second position.  

            Regarding claim 13, Behme, as modified by Mills, teaches a feeding mechanism for a rotary microtome, comprising: an object carriage 86, a first slide base 2, a second slide base 4, and a retraction device comprising: a spindle (12, 14) movable along an axis direction thereof and having a first end, a support plate 16 having a fixed position, the first end penetrating the support plate; and a plurality of spring washers 31 (Figs. 1-5 in Mills) fitted over the first end and stacked together in an identical direction, and the plurality of spring washers being compressed between the spindle and the support plate with a predetermined pre-load, wherein the spindle is configured to be switchable between a first position and a second position, and capable of moving a predetermined distance relative to the support plate in the axis direction of the spindle during switching, when in the first position, the spindle is farthest from the support plate, when in the second position, the spindle (12, 14) is closest to the support plate , wherein the object carriage 86 is slidably connected to the first slide base 2, the first slide base 2 is slidably connected to the second slide base 4, and the second slide base 4 having has a fixed position; a second end of the spindle (12, 14) of the retraction device is connected to the object carriage 86, and configured to drive the object carriage to retract the predetermined distance relative to the first slide base in the axis direction of the spindle.  
                  Regarding claim 13, Behme teaches everything noted above including that the support plate 16 is fixedly connected to the first slide base 2.  

             Regarding claim 15, Behme, as modified by Mills, teaches everything noted above including that an inner diameter of each spring washer is greater than a diameter of the first end.  
            Regarding claim 16, Behme, as modified by Mills, teaches everything noted above including that the flange 16 comprises a first flange (defined by thee portion of the flange 16 extending vertically from the bottom flat portion of the flange; Fig. 16) and a second flange (defined by the bottom flat portion of the flange 16; Fig. 1), the plurality of spring washers are fitted over the first flange and abut against the second flange.  
            Regarding claim 17, Behme, as modified by Mills, teaches everything noted above including a flat washer (33, Fig. 5 in Mills) is arranged between the plurality of spring washers and the support plate 27 (Fig. 5 in Mills), and the flat washer is fitted over the first flange (defined by the shank of screw 32 in Fig. 5 of Mills, and the vertically extended portion of the flange 16 in Behme).  
            Regarding claim 18, Behme, as modified by Mills, teaches everything noted above including that along the axis direction of the spindle (12, 14; Fig. 1 in Behme), a sum of a thickness of the plurality of spring washers 31 (Fig. 5 in Mills) in the first position and a thickness of the flat washer (33; Fig. 5 in Mills) is greater than a thickness of the first flange.  
               Regarding claim 19, Behme teaches everything noted above including that the plane bearing (defined by the bearing around the end 14; Fig. 1) is fitted over the first end 14 of the spindle (12, 14) through a spindle sleeve (shown in Fig. 1).  
               Regarding claim 20, Behme, as modified by Mills, teaches a microtome, comprising: a support plate 16; a spindle (12, 14) movable along an axis direction thereof and having a first end penetrating the support plate; and a plurality of spring washers 31 (Figs. 1-5 in Mills) fitted over the first end and compressed between the spindle and the support plate with a predetermined pre-load, wherein the spindle (12, 14) is switchable between a first position in which the spindle is farthest from the support plate, and a second position in which the spindle is closest to the support plate; an inner ring of each of the plurality of spring washers 31 (Figs. 1-5 in Mills) has an identical protruding direction.

3.       Claims 1-10, 12, 15, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbl et al. (5.161,446), hereinafter Holbl, in view of Mills (3,534,647). Regarding claim 1, Holbl teaches a retraction device for a feeding mechanism 4 of a rotary microtome, comprising: a spindle 5 movable along an axis direction thereof and having a first end; a support plate 2 having a fixed position, the first end penetrating the support plate (shown in Fig. 3); and a spring 41 fitted over the first end, and the  spring being compressed between the spindle 5 and the support plate 2 with a predetermined pre-load, wherein the spindle 5 is configured to be switchable between a first position and a second position, and capable of moving a predetermined distance relative to the support plate 2 in the axis direction of the spindle during switching, when in the first position, the spindle is farthest from the support plate, when in the second position, the spindle is closest to the support plate.  See Figs. 1-3 in Holbl. Holbl does not explicitly teach that the spring is formed from a plurality of spring washers stacked together in an identical direction. However, Mills teaches an adjustment mechanism including a spindle 26 and a support plate 16. Mills also teaches a plurality of spring washers 31 stacked together in an identical direction. See Figs. 1-5 in Mills. It would have been obvious to a person of ordinary skill in the art to replace Holbl’s spring with the plurality spring washers, as taught by Mills, since both spring mechanism are art-recognized equivalents which perform the same function. 

                Regarding claim 3, Holbl, as modified by Mills, teaches everything noted above including that an outer diameter of each spring washer is greater than a diameter of the opening, such that the plurality of spring washers are capable of abutting against the support plate.  
               Regarding claim 4, Holbl teaches everything noted above including a pull rod 3 (Fig. 3) connected to the first end.  See Fig. 3 in Holbl.
               Regarding claim 5, Holbl teaches everything noted above including that the pull rod 3 is located at a side of the support plate away from the spindle 5.  
               Regarding claim 6, Holbl teaches everything noted above including that the pull rod 3 is connected to the first end in a direction perpendicular to the axis direction of the spindle. See Fig. 3 in Holbl.
               Regarding claim 7, Holbl, as modified by Mills, teaches everything noted above including that three spring washers 31 (Figs. 1-5 in Mills) are provided.  
               Regarding claim 8, Holbl, as modified by Mills, teaches everything noted above including that each spring washer 31 is a disc spring washer, and an inner ring of each disc spring washer has an identical protruding direction.  
               Regarding claim 9, Holbl, as modified by Mills, teaches everything noted above including that the protruding direction of the inner ring of each disc spring washer is directed from the support plate to the spindle.  

             Regarding claim 12, Holbl, as modified by Mills, teaches everything noted above including that a plane bearing is disposed between the plurality of spring washers and the support plate.   
             Regarding claim 15, Holbl, as modified by Mills, teaches everything noted above including that an inner diameter of each spring washer is greater than a diameter of the first end.  
             Regarding claim 19, Holbl, as modified by Mills, teaches everything noted above including that the plane bearing is fitted over the first end of the spindle 5 (Fig. 5 in Mils) through a spindle sleeve 27 (Fig. 5 in Mills) .          
             Regarding claim 20, Holbl, as modified by Mills, teaches a microtome, comprising: a support plate 4; a spindle 5 movable along an axis direction thereof and having a first end penetrating the support plate; and a plurality of spring washers 31 (Figs. 1-5 in Mills) fitted over the first end and compressed between the spindle and the support plate with a predetermined pre-load, wherein the spindle 5 is switchable between a first position in which the spindle is farthest from the support plate, and a second position in which the spindle is closest to the support plate; an inner ring of each of the plurality of spring washers 31 (Figs. 1-5 in Mills) has an identical protruding direction.
 
Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Heid (2013/0186248), Kawahuchi et al. (2012/0247297), Behme (4,967,629), 
 Burkhardt (3,564,961), and Yang et al. (9,032,854) teach a retraction device for a 
 feeding mechanism.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   January 5, 2022